Wilson, Judge:
This is an appeal for reappraisement of certain sewing machine cabinets, exported from Norway, tbe only item in question being that of ocean freight.
Tbe record herein discloses that tbe merchandise was appraised at invoiced units “less ocean freight of $1051.46.” It appears that the stated amount for ocean freight was in error, the correct amount of ocean freight being $51.46 (plaintiff’s exhibit 1).
Accordingly, I find and hold that the proper value of the involved merchandise is the same as that at which the merchandise was appraised, with the exception that the amount of ocean freight properly deductible from the appraised value is $51.46 as agreed to by the parties herein.
Judgment will be rendered accordingly.